Exhibit 10.3

EXECUTION VERSION

FIRST AMENDMENT TO TERM LOAN AGREEMENT

THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is dated as of
October 26, 2020, between PNM RESOURCES, INC., a New Mexico corporation (the
“Borrower”) and BANK OF AMERICA, N. A. (the “Lender”). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned thereto in the
Loan Agreement (as defined below).

R E C I T A L S

WHEREAS, the Borrower and the Lender are parties to that certain Term Loan
Agreement, dated as of December 21, 2018 (as amended or modified from time to
time, the “Loan Agreement”);

WHEREAS, the Borrower has requested certain modifications to the Loan Agreement
as described below; and

WHEREAS, the Lender is willing to agree to such modifications and the other
provisions contained herein, subject to the terms set forth herein as more fully
set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

A G R E E M E N T

1. Amendment to Loan Agreement.

(a) The definition of “Change of Control” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“Change of Control” means the occurrence of any of the following: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act , except that
a person or group shall be deemed to have “beneficial ownership” of all Capital
Stock that such person or group has the right to acquire (other than pursuant to
the Merger Agreement) (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) of the Capital Stock of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or (b) during any period of 24 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of



--------------------------------------------------------------------------------

the Borrower cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

(b) Section 1.1 of the Loan Agreement is hereby amended to insert the following
new definition alphabetically therein:

“Merger Agreement” means that certain Agreement and Plan of Merger dated
October 20, 2020, among Avangrid, Inc., NM Green Holdings, Inc. and the
Borrower, as amended, restated or otherwise modified from time to time, but
without giving effect to any amendment, waiver or consent that is materially
adverse to the interests of the Lenders in their respective capacities as such
without the consent of the Administrative Agent.

(c) Section 8.2 of the Loan Agreement is hereby amended to delete the phrase
“enter into any transaction of merger” now appearing in clause (a) thereof and
to substitute the following therefor: “merge with or into any other Person”.

2. Merger Agreement; Waivers.

(a) The Borrower has informed the Lender that (i) the Borrower has entered into
that certain Agreement and Plan of Merger dated October 20, 2020, among
Avangrid, Inc., NM Green Holdings, Inc. and the Borrower (as amended, restated
or otherwise modified from time to time, but without giving effect to any
amendment, waiver or consent that is materially adverse to the interests of the
Lender in its capacity as such, the “Merger Agreement”) and (ii) the entering
into of the Merger Agreement is not expressly permitted pursuant to the
definition of “Change of Control” or Section 8.2(a) of the Loan Agreement and an
Event of Default could be construed to have occurred and be continuing pursuant
to Sections 9.1(c) and 9.1(i) of the Loan Agreement, (the “Potential Covenant
Defaults”). In addition, other Defaults or Events of Default may have occurred
and be continuing pursuant to Section 9.1(f)(ii) as a result of any
cross-default arising thereunder from the entering into of the Merger Agreement
pursuant to the terms of any other Indebtedness (the “Potential Cross Defaults”;
and together with the Potential Covenant Defaults, and any other Default or
Event of Default which may have occurred solely as a result of the Borrower’s
entering into the Merger Agreement, the “Potential Specified Defaults”).

(b) The Borrower has requested that the Lender waives each of the Potential
Specified Defaults pursuant to Section 11.6 of the Loan Agreement. Effective as
of the Effective Date (as defined below), and subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Lender hereby agrees to
(i) waive each of the Potential Specified Defaults and (ii) waive any interest
or fees that may have accrued at the post-Default rate pursuant to
Section 3.1(b) of the Loan Agreement prior to the date hereof solely in
connection with each of the Potential Specified Defaults.

 

2



--------------------------------------------------------------------------------

(c) The Borrower acknowledges and agrees that the closing of the transactions
described in the Merger Agreement shall constitute a “Change of Control” under
the Loan Agreement and shall be prohibited pursuant to the terms of
Section 8.2(a) of the Loan Agreement, as amended by this Amendment, and nothing
contained in this Section 2 or elsewhere in this Amendment is intended to waive
or limit or should be construed as waiving or limiting the Lender’s rights and
remedies relating to any Default or Event of Default resulting therefrom.

(d) The waivers set forth above shall be limited precisely as written and relate
solely to the Potential Specified Defaults in the manner and to the extent
described above, and nothing in this Amendment shall be deemed to (i) constitute
a waiver of compliance by the Borrower with respect to any other term, provision
or condition of the Loan Agreement, any other Loan Document or any other
instrument or agreement referred to therein or (ii) prejudice any right or
remedy that the Lender may now have or may have in the future under or in
connection with the Loan Agreement, any other Loan Document or any other
instrument or agreement referred to therein. For the avoidance of doubt, the
Lender is not hereby waiving, or agreeing to waive in the future, any other
Default or Event of Default under the Loan Agreement. Nothing herein shall be
construed to require the Lender to grant (or consent to) any future or
additional waiver of any event under or in connection with the Loan Agreement or
the transactions contemplated thereby.

3. Effectiveness. This Amendment shall be effective as of the date hereof (the
“Effective Date”); provided that on or before such date the Lender shall have
received:

 

  (a)

copies of this Amendment duly executed by the Borrower and the Lender; and

 

  (b)

payment of the fees and expenses of counsel for the Lender in connection with
this Amendment.

4. Ratification of Loan Agreement. The term “Loan Agreement” as used in each of
the Loan Documents shall hereafter mean the Loan Agreement as amended and
modified by this Amendment and as amended and modified from time to time
hereafter. Except as herein specifically agreed, the Loan Agreement, as amended
by this Amendment, is hereby ratified and confirmed and shall remain in full
force and effect according to its terms. Each party hereto acknowledges and
consents to the modifications set forth herein and agrees that, other than as
explicitly set forth in Sections 1 and 2 above, this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents (including,
without limitation, the indemnity obligations set forth therein) and that, after
the date hereof, this Amendment shall constitute a Loan Document.

5. Authority/Enforceability. The Borrower represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws or similar laws affecting creditors’ rights generally or by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

3



--------------------------------------------------------------------------------

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment that has not been obtained or completed.

6. Representations and Warranties. The Borrower represents and warrants to the
Lender that (a) the representations and warranties of the Borrower set forth in
Section 6 of the Loan Agreement, as amended by this Amendment, are true and
correct in all material respects (except to the extent that any such
representation and warranty that is qualified by materiality, Material Adverse
Effect or Material Adverse Change shall be true and correct in all respects) as
of the date hereof, unless they specifically refer to an earlier date, except
that all references in Section 6.7 of the Loan Agreement to December 31, 2017
shall be changed to December 31, 2019 for purposes hereof, (b) after giving
effect to this Amendment, no event has occurred and is continuing which
constitutes a Default or an Event of Default, and (c) it has no claims,
counterclaims, offsets, credits or defenses to its obligations under the Loan
Documents, or to the extent it has any, they are hereby released in
consideration of the Lender entering into this Amendment.

7. No Conflicts. The Borrower represents and warrants that the execution and
delivery of this Amendment, the consummation of the transactions contemplated
herein and in the Loan Agreement (before and after giving effect to this
Amendment), and the performance of and compliance with the terms and provisions
hereof by the Borrower will not (a) violate, contravene or conflict with any
provision of its articles or certificate of incorporation, bylaws or other
organizational or governing document, (b) violate, contravene or conflict with
any law, rule, regulation (including, without limitation, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
the Borrower, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which the Borrower
is a party or by which it or its properties may be bound, the violation of which
would have or would be reasonably expected to have a Material Adverse Effect or
(d) result in or require the creation of any Lien upon or with respect to the
Borrower’s properties.

8. Counterparts/Telecopy. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, including both paper and
electronic counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Signatures delivered by
facsimile or PDF shall have the same force and effect as manual signatures
delivered in person. This Amendment may be executed using Electronic Signatures
(including, without limitation, facsimile and .pdf) and shall be considered an
original, and shall have the same legal effect, validity and enforceability as a
paper record. For the avoidance of doubt, the authorization under this paragraph
may include, without limitation, use or acceptance by the Administrative Agent
of a manually signed paper hereof which has been converted into electronic form
(such as scanned into PDF format), or an electronically signed communication
converted into another format, for transmission, delivery and/or retention. For
purposes hereof, “Electronic Signature” shall have the meaning assigned to it by
15 USC §7006, as it may be amended from time to time.

 

4



--------------------------------------------------------------------------------

9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

5



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

BORROWER:

 

PNM RESOURCES, INC., a New Mexico corporation By:   /s/ Michael P. Mertz Name:  
Michael P. Mertz Title:   Vice President and Treasurer

 

Signature Page to First Amendment to Term Loan Agreement



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N. A. By:   /s/ Scott Blackman Name:   Scott Blackman
Title:   SVP

 

 

Signature Page to First Amendment to Term Loan Agreement